UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1149


In Re:   DAVID CONLEY,

                Petitioner.



                              No. 14-1249


In Re:   DAVID CONLEY,

                Petitioner.



                              No. 14-1374


In Re:   DAVID CONLEY,

                Petitioner.



                              No. 14-1449


In Re:   DAVID CONLEY,

                Petitioner.



                On Petitions for Writs of Mandamus.
                         (5:13-ct-03251-F)


Submitted:   June 26, 2014                  Decided:   July 1, 2014
Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


David Conley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            David Conley petitions for writs of mandamus seeking

orders compelling the Department of Justice to investigate his

42 U.S.C. § 1983 (2006) claims, requiring a state official to

rehear his claims of innocence, and directing the district court

to serve his complaint, require defendants to file an answer,

and find that his complaint states a claim.                We conclude that

Conley is not entitled to mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.               Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th   Cir.   2003).       Further,   mandamus      relief   is

available only when the petitioner has a clear right to the

relief sought.       In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).         This court does not have jurisdiction

to grant mandamus relief against state officials.                     Gurley v.

Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir.

1969).

            The relief sought by Conley is not available by way of

mandamus.        Accordingly,    we   deny   the    petitions   for    writs   of

mandamus.     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented   in    the   materials




                                         3
before   this   court   and   argument   would   not   aid    the   decisional

process.

                                                             PETITIONS DENIED




                                     4